Citation Nr: 0603082	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hives.

3.  Entitlement to service connection for arthritis of the 
shoulders.

4.  Entitlement to service connection for arthritis of the 
legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1975 and October 1979 to August 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 2004.  This matter was 
originally on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Baltimore, Maryland.

The claims file shows that in May 2005, the RO issued a 
Statement of the Case (SOC) on the issues of entitlement to 
higher initial ratings for service-connected degenerative 
joint disease of the lumbar spine and herniated nucleus 
pulposus of the cervical spine pursuant to the Board's May 
2004 Remand.  The veteran has not yet filed VA Form 9 (Appeal 
to Board of Veteran's Appeals) on these issues.  Therefore, 
as the veteran has not perfected an appeal, these issues are 
not before the Board at this time.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence of record that 
links the veteran's reported tinnitus to an incident of his 
military service.

3.  There is competent medical evidence of record that shows 
that the veteran's currently diagnosed hives are aggravated 
in part by medication the veteran takes to treat his service-
connected neck and low back disabilities.  

4.  The medical evidence of record shows that the veteran 
does not currently have x-ray evidence of arthritis of the 
shoulders. 

5.  The medical evidence of record shows that the veteran 
does not currently have x-ray evidence of arthritis of the 
hips.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.   §§ 1110, 1131, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  Hives are proximately due to or the result of service-
connected chronic low back pain with decreased range of 
motion and degenerative changes and herniated nucleus 
pulposus of the cervical spine.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2005).

3.  Arthritis of the shoulders was not incurred in or 
aggravated during active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A.          §§ 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R.    §§ 3.159, 3.303, 3.307, 3.309 (2005).  

4.  Arthritis of the legs was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand of May 2004 and Veterans Claims Assistance 
Act of 2000 

Pursuant to the Board's May 2004 Remand, the RO afforded the 
veteran VA Compensation and Pension examinations for each of 
the claimed disorders and a medical opinion was provided when 
it was feasible to do so.  In the January 2006 Informal 
Hearing Presentation, the veteran's service representative 
maintained that the August 2005 VA bones, joints, and skin 
examination was inadequate because x-rays were only taken of 
the veteran's "hips" and not his "legs."  The Board notes 
that service medical records and post-service medical records 
irrefutably show that the veteran complains of radiating pain 
to his hips and buttocks when he speaks of arthritic pain in 
his "legs," which no doubt formed the basis for the August 
2005 VA examiner's extensively reported on history of and 
physical examination of the veteran's hips.  Therefore, the 
Board does not find that the examination report is 
inadequate.  With regard to the reports on the VA 
examinations conducted in connection with the veteran's 
tinnitus and arthritis claims, they did not specifically 
indicate whether the claims file was made available to the 
examiners for review as the Board instructed in its Remand.  
This, however, is a moot point in light of the veteran's 
exaggerated responses to audiometric testing, thereby 
prohibiting an opinion as to the etiology of his claimed 
tinnitus, and the examinations revealed that the veteran does 
not currently have arthritis of the shoulders and hips.  
Thus, the status of the claims file is irrelevant.  
Accordingly, the Board finds that a remand pursuant to 
Stegall v. West is not in order.  11 Vet. App. 268, 271 
(1998).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in June 2001, the RO advised the veteran of the VCAA, VA's 
duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The June 2001 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits. 

The Board acknowledges that the June 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2001 rating decision, April 2003 SOC, and September 2005 
Supplemental Statement of the Case, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The April 2003 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, in addition to the 
development accomplished pursuant to the Board's May 2004 
Remand, the Board observes that the RO previously afforded 
the veteran VA examinations in June 2001.  Pertinent service 
medical records have been associated with the claims file.  
The veteran also submitted VA treatment records and private 
treatment records he deemed relevant to his claims.  Lastly, 
the RO scheduled the veteran for a Central Office hearing, 
which was held before the undersigned in October 2003.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.     


II.       Service Connection for Tinnitus

Evidence

Service medical records showed no complaints or findings 
referable to tinnitus during service. 

The veteran's DD Form 214 reflects that he was an ACFT 
machinist technician for almost six years.  At the October 
2003 hearing, the veteran testified that he was exposed to 
significant noise during the performance of his service 
duties as an aircraft machinist.  He denied that he was 
exposed to significant noise after service in his capacity as 
a safety manager.  He testified that he first noticed ringing 
in his ears in 1984 during service and that the ringing had 
persisted since he retired from service. 

In the August 2005 VA audiology examination report, the 
examiner reported that the results for the veteran's left ear 
suggested a mild high frequency hearing loss, but when 
attempting to test the right ear, the veteran demonstrated an 
exaggerated listening posture and partial responses for 
speech reception (or recognition) thresholds.  The examiner 
explained that the thresholds for the right ear were believed 
to be at suprathreshold levels that were not considered 
reliable.  In addition, the examiner explained that no 
"crossover" effect was noted for bone conduction testing, 
and a positive Stenger was obtained at 500 and 1000 Hertz in 
the right ear, further suggesting a functional overlay to the 
hearing loss.  The examiner maintained that when she 
attempted to retest the "left" ear, responses at the 
suprathresholds were once again observed.  The examiner 
concluded that in view of the inconsistent test results 
(i.e., true audiometric thresholds have yet to be 
established), it could not be determined if the reported 
tinnitus was related to a hearing loss.  

Analysis

The medical evidence shows that the August 2005 VA examiner 
was unable to render a medical opinion on the etiology of the 
veteran's reported tinnitus because the veteran's responses 
on audiometric testing proved to be unreliable.  
Consequently, there is no competent medical evidence of 
record that links the veteran's reported tinnitus to an 
incident of his military service.  While the veteran contends 
that his tinnitus is related to his service, as a layman he 
is not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The preponderance 
of the evidence is against the claim, so the "benefit of the 
doubt" doctrine is not applicable.  38 U.S.C.A. 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).  Accordingly, service 
connection for tinnitus is not established.  





III.      Service Connection for Hives

Evidence

The service medical records showed that the veteran received 
treatment for a rash on his body in July 1980.  The examiner 
noted an assessment of allergic reaction, variant of hives or 
erythema multiforme.  He was prescribed Benadryl.  Other 
entries dated in July noted assessments of erythema 
multiforme.  In March 1981, the veteran presented in the 
clinic with complaints of a recurring rash on his body.  The 
physical examination revealed no current lesions.  The 
examiner noted a history of urticaria.  

Post-service medical records included records from Roper 
Hospital dated in May 1993, which documented an episode in 
which the veteran was admitted to a hospital for several 
ailments that included a burning sensation in his face, 
chest, and abdomen.  The veteran was diagnosed, in part, with 
acute allergic reaction by Dr. L.R.  An Allergy/Immunology 
Encounter Record dated in October 1998 showed that the 
veteran reported that he had several allergic reactions 
during service from 1977 to 1980 and after service in 1993 
and in September 1998.  He maintained that in September 1998, 
a registered nurse diagnosed partial anaphylaxis and treated 
him with antihistamine.  He reported that he had had several 
reactions since then.  A follow-up record dated in November 
1998 noted the following assessments:  urticaria; serious 
anaphylaxis five years ago; and mild/borderline anaphylaxis.  
Thereafter, VA treatment records showed that the veteran was 
treated for urticaria in September and October 1999.  It was 
noted that the veteran was on Allegra.  

In the June 2001 VA examination report, the examiner 
discussed the veteran's history of rashes.  The examiner 
indicated that there were no urticarial lesions or swelling 
seen on examination.  The examiner provided several diagnoses 
that included history of chronic urticaria and history of 
several anaphylactic reactions. 

In an April 2002 letter, Dr. W.M. reported that he prescribed 
Vioxx, Percocet, Flexerill, Ambien, and Valium for the 
veteran's service-connected neck and low back disabilities.  

An April 2002 VA treatment record noted that the veteran's 
active outpatient medications included Allegra.  

At the October 2003 hearing, the veteran testified that he 
first developed hives around 1977 to 1980 during service and 
the same symptoms had persisted to date.  The veteran 
testified that he had been advised that the reason for his 
hives was most likely attributable to nonsteroidal anti-
inflammatory drugs that he had been taking over the years.  
The veteran maintained that he had to take medication every 
day for his hives because he took anti-inflammatory drugs for 
his other disabilities.  

The August 2005 VA skin diseases examination report noted 
that the claims file was not made available for the examiner 
(R.C.).  The veteran reported on his history of hives, and he 
indicated that the last time he had urticaria was about two 
weeks ago.  He related that he took medication, including 
Allegra and Hydroxyzine, to control his symptoms.  The 
examiner noted that he found no evidence of urticaria at the 
current examination.  The examiner provided an impression of 
long history of chronic urticaria, none present at the 
current examination.  The examiner commented that the 
veteran's urticaria might or might not be related to his 
military service and that the urticaria "seem[ed]" to be 
associated with the large number of medications the veteran 
was taking to control his various problems.  

The August 2005 VA bones, joints, and skin examination report 
does not indicate whether the claims file was reviewed.  The 
examiner (P.N.) commented that the veteran gave a history of 
recurrent urticaria, but the examiner maintained that no rash 
was present on the current examination since the veteran 
stated that he had taken anti-allergy medications on the day 
of the examination.  

Analysis

The August 2005 VA examiner's (R.C.) opinion is ambivalent as 
to whether the veteran's urticaria is related to his service, 
but the examiner indicated that the urticaria "seem[ed]" to 
be associated with the medications the veteran took for his 
medical problems.  The medical evidence shows that the 
veteran has been prescribed several medications for his 
medical disorders some of which have been prescribed for his 
service-connected neck and low back disabilities.  The Board 
notes that service connection may also be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  The Board finds that the veteran has a current 
disability manifested by recurrent hives which is aggravated 
in part by medications the veteran takes to treat his 
service-connected neck and low back disabilities.  
Accordingly, service connection for hives is warranted. 


IV.     Service Connection for Arthritis of the Shoulders and 
Legs

Evidence

The service medical records showed that in July 1990, the 
veteran complained of painful joints that included his legs.  
The veteran reported that the pain was centered in his hips.  
The examiner noted an assessment of degenerative joint 
disease.  No x-ray findings are of record.  A February 1991 
record showed that the veteran complained of neck and left 
shoulder discomfort.  The examiner noted an assessment of 
cervical syndrome.  Records dated in September 1991 showed 
that the veteran complained of a painful left shoulder.  The 
veteran reported that he fell in England.  The examiner noted 
an assessment of possible degenerative joint disease of the 
left shoulder.  It was reported that an erythrocyte 
sedimentation rate test was negative, and x-rays were within 
normal limits.  An October 1991 record showed that the 
veteran reported a history of arthritis in his legs.  A June 
1992 record showed that the veteran complained of arthritis.  
The examination revealed mild discomfort in the cervical 
spine and at the shoulders.  The examiner noted an assessment 
of arthritis by history.  The July 1992 retirement 
examination report noted that the veteran had a history of 
arthritic pain in his neck and extremities.  On the Report of 
Medical History, the veteran complained of arthritis and 
painful neck, "shoulder," lower back, and legs.  The 
veteran's service dental records are significant for noting 
that he reported in April 1990, April 1991, and April 1992, a 
positive history for arthritis for which he took medication 
(Motrin and Feldene). 

A June 2001 VA examination report showed that the veteran 
denied that he had any intrinsic left shoulder problems.  
Rather, he complained of persistent radiation of his neck 
pain into the left trapezius muscles area and down the 
lateral left arm to the proximal forearm.  The veteran 
similarly denied that he had any leg problems.  Rather, he 
complained of persistent radiation of the back pain to both 
buttocks and posterior thighs.  

In an April 2002 letter, Dr. W.M. noted that the veteran had 
sciatic nerve impairment.  Dr. W.M. reported that the 
veteran's degenerative joint disease radiated from his 
cervical spine into the shoulders and from the lumbar spine 
into the sacro-iliac, buttocks, and legs, confirmed by 
magnetic resonance imaging scans and x-rays.  

At the October 2003 hearing, the veteran testified that he 
was diagnosed with arthritis of the shoulders and legs in the 
1970s or 1980s, but probably in 1977 in Europe.  He took 
Tolectin, an anti-inflammatory drug, or Feldene for the 
arthritis.  

The August 2005 VA bones, joints, and skin examination report 
does not indicate whether the claims file was reviewed.  The 
veteran reported that he developed pain in his hips in the 
1970s when he developed his backache.  He denied that he had 
any independent problem with his shoulders.  He related that 
he had been advised that the arthritis in his neck was 
affecting his "shoulder."  He maintained that the pain in 
his shoulders began in the 1970s.  The x-rays of the 
veteran's shoulders and hips were noted as normal, revealing 
no fracture, dislocation, bone destruction, or soft tissue 
abnormality.  The examiner commented that there was no 
evidence of arthritis of the veteran's hips and shoulders.  
The examiner maintained that the degree of the veteran's 
symptoms, disability, and limitation of range of motion was 
not likely to be secondary to arthritis.  

Analysis

The August 2005 VA examination report shows that x-rays of 
the veteran's shoulders and hips revealed no evidence of 
arthritis.  Other medical evidence of record similarly shows 
no x-ray evidence of arthritis.  Entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (providing that in the absence of 
proof of a present disability there can be no valid claim).  
As no current disability of arthritis of the shoulders and 
legs is shown, there is no basis upon which compensation 
benefits may be based.

The Board is cognizant of the veteran's well-documented 
history of complaints of shoulder and leg pain both in 
service and after service, but pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the 
record tends to show that the veteran's complaints of 
shoulder and leg pain are attributable to his service-
connected neck and low back disabilities given the symptoms 
(radicular pain) described by the veteran and Dr. W.M.'s 
April 2002 assessment.

The preponderance of the evidence is against the claim, so 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Accordingly, service connection for arthritis of the 
shoulders and legs is not warranted on the basis of the 
current evidence of record.  








ORDER

Service connection for tinnitus is denied.

Service connection for hives is granted. 

Service connection for arthritis of the shoulders is denied.

Service connection for arthritis of the legs is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


